Citation Nr: 1641690	
Decision Date: 10/27/16    Archive Date: 11/08/16

DOCKET NO.  09-47 755	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for right lower extremity diabetic neuropathy and radiculopathy prior to May 7, 2015.  

2.  Entitlement to an evaluation in excess of 10 percent for left lower extremity diabetic neuropathy and radiculopathy prior to May 7, 2015.  

3.  Entitlement to an evaluation in excess of 20 percent for right lower extremity diabetic neuropathy and radiculopathy on or after May 7, 2015.  

4.  Entitlement to an evaluation in excess of 20 percent for left lower extremity diabetic neuropathy and radiculopathy on or after May 7, 2015.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Avery M. Schonland, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1975 to August 1994.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

The Board remanded the case for further development in July 2015.  The case has since been returned to the Board.  

During the pendency of the appeal, the Agency of Original Jurisdiction (AOJ) issued a rating decision and supplemental statement of the case (SSOC) in March 2016 increasing the evaluation for peripheral and radiculopathy in each lower extremity to 20 percent effective May 7, 2015.  Applicable law mandates that, when a veteran seeks an increased evaluation, it will generally be presumed that the maximum benefit allowed by law and regulation is sought, and it follows that such a claim remains in controversy where less than the maximum benefit available is awarded.  See AB v. Brown, 6 Vet. App. 35 (1993). Thus, the issues of entitlement to an increased evaluation remains on appeal and have been recharacterized as reflected on the preceding page.

The Board also notes that the Veteran's appeal originally included a claim of entitlement to service connection of left upper extremity diabetic neuropathy.  However, in an April 2015 rating decision, the RO granted service connection for that disorder and assigned a 10 percent initial evaluation effective October 19, 2010.  The record currently available to the Board contains no indication that the appellant has submitted a notice of disagreement with the initial rating or effective date assigned.  Thus, those matters are not in appellate status.  Grantham v. Brown, 114 F. 3d 1156 (holding that a separate notice of disagreement must be filed to initiate appellate review of "downstream" elements such as the disability rating or effective date assigned).  

This appeal was processed using Virtual VA and the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  

In April 2016, subsequent to the AOJ's March 2016 SSOC, the Veteran submitted an additional lay statement in support of his claim.  The Veteran's representative submitted a waiver of the AOJ's initial consideration, allowing the Board's initial review of the new evidence.  38 C.F.R. § 20.1304.


FINDINGS OF FACT

1.  Throughout the appellate period, the Veteran's service-connected diabetic neuropathy and radiculopathy of the right lower extremity has been productive of moderate incomplete paralysis.

2.  Throughout the appellate period, the Veteran's service-connected diabetic neuropathy and radiculopathy of the left lower extremity has been productive of moderate incomplete paralysis.


CONCLUSIONS OF LAW

1.  Prior to May 7, 2015, the criteria for a 20 percent evaluation for diabetic neuropathy and radiculopathy of the right lower extremity have been met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.123, 4.124, 4.124a, Diagnostic Code 8520 (2016).

2.  Prior to May 7, 2015, the criteria for a 20 percent evaluation for diabetic neuropathy and radiculopathy of the left lower extremity have been met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.123, 4.124, 4.124a, Diagnostic Code 8520 (2016).

3.  The criteria for an evaluation in excess of 20 percent evaluation for diabetic neuropathy and radiculopathy of the right lower extremity have not been met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.123, 4.124, 4.124a, Diagnostic Code 8520 (2016).

4.  The criteria for an evaluation in excess of 20 percent evaluation for diabetic neuropathy and radiculopathy of the left lower extremity have not been met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.123, 4.124, 4.124a, Diagnostic Code 8520 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A (West 2002); 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

With regard to claims for increased disability ratings for service-connected conditions, the law requires VA to notify the claimant that, to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  Finally, the notice must provide examples of the types of medical and lay evidence that the Veteran may submit (or ask the VA to obtain) that are relevant to establishing her or his entitlement to increased compensation.  However, the notice required by section 5103(a) need not be specific to the particular Veteran's circumstances; that is, VA need not notify a Veteran of alternative diagnostic codes that may be considered or notify of any need for evidence demonstrating the effect that the worsening of the disability has on the particular Veteran's daily life.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The notice must be provided prior to an initial unfavorable decision by the AOJ.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In this case, the RO provided the Veteran with a notification letter in December 2007, prior to the initial decision on the claims in May 2008.  Therefore, the timing requirement of the notice as set forth in Pelegrini has been met and to decide the appeal would not be prejudicial to the claimant.

Moreover, the requirements with respect to the content of the notice were met in this case.  The December 2007 notice letter notified the Veteran that, to substantiate a claim for increased compensation, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability.  The December 2007 letter provided examples of the types of medical and lay evidence that the Veteran may submit (or ask the VA to obtain) relevant to establishing entitlement to increased compensation.  Specifically, he was informed in the notice letters of types of evidence that might show such a worsening, including information about ongoing treatment, Social Security Administration determinations, statements from employers, and lay statements from people who have witnessed how the disability symptoms affect him.  The December 2007 notice letter also informed the Veteran of the division of responsibilities in obtaining the evidence to support his claims and explained how disability ratings and effective dates are determined.  

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records as well as all identified and available VA and private medical records pertinent to the years after service are in the claims file and were reviewed by both the RO and the Board in connection with the Veteran's claims.  The Veteran has repeated in several statements and on several VA Form 21-4142s that he receives all of his healthcare through the VA healthcare system.  As will be discussed below, the AOJ obtained the most recent VA treatment records on remand.  

The Board notes that the Veteran also reported having private treatment through Tuckahoe Orthopedics to his healthcare providers at the Richmond VA Medical Center.  However, he clarified in August 2010 that such treatment was for a cervical spinal fusion rather than his lower extremities.  Further, the Board's July 2015 remand instructions included requesting the Veteran's authorization to release any relevant, outstanding private additional treatment records.  However, the Veteran did not respond to the AOJ's December 2015 request for his authorization.  

The duty to assist is not a one-way street; a claimant cannot remain passive when he has relevant information.  See Wamhoff v. Brown, 8 Vet. App. 517 (1996) (VA has duty to assist the Veteran, not a duty to prove his claim while the Veteran remains passive); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  The Veteran must authorize the release of existing records in a form acceptable to the person, company, agency, or other custodian holding the records.  38 C.F.R. § 3.159(c)(1)(i)-(ii).  In this case, the Veteran has not provided the necessary authorization for VA to request any private medical records after the request for such authorization.  The Board is satisfied that the AOJ has made reasonable efforts to obtain these private medical records, and no further effort is required.  38 C.F.R. § 3.159(c).

The Veteran has not identified any other available, outstanding records that are relevant to the claims being decided herein.  

The Veteran was also afforded VA examinations in December 2007, October 2010, and October 2015.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations in this case are adequate, as they are predicated on a review of the Veteran's medical history as well as on an examination and fully address the rating criteria that are relevant to rating the disability in this case.  

Moreover, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disabilities since he was last examined.  38 C.F.R. § 3.327(a).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95. 

Thus, there is adequate medical evidence of record to make a determination in this case.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c)(4).   

The Board also finds that the AOJ has complied with the Board's July 2015 remand directives.  As discussed above, in December 2015, the AOJ provided the Veteran the opportunity to identify any outstanding treatment records, but he did not respond.  The AOJ also obtained additional VA treatment records and scheduled the October 2015 VA examination.  As discussed above, that examination was adequate, and the AOJ readjudicated the claims on appeal in the March 2016 rating decision and SSOC.  Therefore, the Board finds that the AOJ has complied with the July 2015 remand directives and will proceed with adjudication.  Stegall v. West, 11 Vet. App. 268 (1998).  

For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.


Law and Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where VA's adjudication of an increased rating claim is lengthy, a claimant may experience multiple distinct degrees of disability that would result in different levels of compensation from the time the increased rating claim was filed until a final decision on that claim is made.  Thus, VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007); Fenderson, 12 Vet. App. at 126-27.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the weight of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

The Veteran's diabetic neuropathy and radiculopathy of the lower extremities are currently assigned separate 10 percent evaluation prior to May 7, 2015, and separate 20 percent evaluations thereafter, pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 8520.  

Diagnostic Codes 8520-8730 address ratings for paralysis of the peripheral nerves affecting the lower extremities, neuritis, and neuralgia.  38 C.F.R. § 4.124a, Diagnostic Codes 8520-8730.  Diagnostic Codes 8520, 8620, and 8720 provide ratings for paralysis, neuritis, and neuralgia of the sciatic nerve.  38 C.F.R. § 4.124a.  Disability ratings of 10, 20, and 40 percent are warranted, respectively, for mild, moderate, and moderately severe incomplete paralysis of the sciatic nerve.  38 C.F.R. § 4.124a, Diagnostic Code 8520.  A disability rating of 60 percent is warranted for severe incomplete paralysis with marked muscle atrophy.  An 80 percent rating is warranted with complete paralysis of the sciatic nerve.  Id.  

The term "incomplete paralysis," with respect to peripheral nerve injuries, indicates a degree of loss or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the lesion or to partial regeneration.  Where the involvement is wholly sensory, the rating should be for mild, or at the most, moderate symptomatology.  38 C.F.R. § 4.124a.

VA treatment records show that, prior to filing his claim for increased evaluations, the Veteran was not on any pain medications, as most of them had been ineffective.  In August 2007, VA treatment records specify that gabapentin had not helped and that he had not tried a different prescription for the recent worsening of his symptoms.  The Veteran indicated that he had symptoms of numbness and changes in sensation for a long time, but that the tingling was new.  

At the December 2007 VA examination, the Veteran reported long-standing diabetic neuropathy with symptoms of tingling, numbness, anesthesia, and weakness.  He denied having any symptoms of abnormal sensation or paralysis.  The Veteran described the pain in his lower extremities as burning, sticking, and needle-like.  He rated that pain as a seven out of ten.  He indicated that the pain is constant, but stated that he is able to function without medication and that he was under no treatment at the time of the December 2007 VA examination.  The examiner diagnosed him with diabetic neuropathy in each lower extremity and noted sensory dysfunction of decreased sensation without motor dysfunction.  The examiner further indicated normal reflexes in the lower extremities.  

VA treatment records show that, throughout 2008, the Veteran was using tramadol and capsaicin cream for the pain associated with his neuropathy, but there was not much effect on his symptoms.  A September 2009 neurosurgery consultation report recommended lumbar steroid injections for possible relief of the pain.  In October 2009, the Veteran reiterated his description of sharp, stinging, burning pain and numbness and noted that those symptoms had their onset three to four years earlier.  He also stated that the pain was constant and complained of left circumferential leg numbness and pain down to his foot, progressively worse over the past three to four years.  The Veteran had his first steroid injection in January 2010, but in February 2010, he explained that the pain had returned after two weeks of relief.  A primary care physician administered Medrol Dosepak and instructed the Veteran to continue using tramadol as needed.  

At an October 2010 VA examination, the Veteran reported experiencing calf pain and persistent coldness of his extremities, but denied having progressive loss of strength.  The examiner also noted that he had decreased pinprick and vibratory sensation of the lower extremities, without motor dysfunction.  It was also noted that he had normal reflexes.  

VA treatment records dated in April 2011 indicate that the Veteran was still using tramadol, but that the pain was getting worse.  His primary care physician suggested looking into the possibility of Lyrica, as he had not tolerated gabapentin.  In June 2012, the Veteran sought emergency room treatment for leg pain with a two-week duration, radiating up to his knee.  

The Veteran was subsequently afforded a VA examination in June 2012 in connection with his claim for service connection for a low back disorder, which included a sensory examination of his lower extremities.  The examiner noted normal muscle strength, a lack of any muscular atrophy, and normal reflexes.  However, the examiner also noted a positive straight leg test on the left, which indicated radiculopathy due to disc herniation.  The examiner indicated that there was moderate paresthesias of the left lower extremity, but no other neurologic abnormalities.  

At the October 2015 VA examination, the Veteran reported having constant numbness in his legs, as well as pain, paresthesias, and numbness in each lower extremity.  He characterized the symptoms as severe.  The examiner indicated that the Veteran had normal muscle strength, but there were hypoactive reflexes, decreased sensation, and trophic changes to the Veteran's skin.  The examiner assessed him as having moderate incomplete paralysis.   

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is entitled to a higher rating for diabetic neuropathy and radiculopathy in each extremity prior to May 7, 2015.  The disability picture, to include the severity, frequency, and duration of his symptoms is consistent with a 20 percent rating throughout the period on appeal.  Indeed, the evidence shows that the Veteran has experienced numbness, changes in sensation, tingling, and pain in each lower extremity.  The VA treatment records also demonstrate that these symptoms were persistent prior to his May 2015 statement.  For example, in October 2009, he described sharp, stinging, and burning pain as well as constant numbness.  At that time, the Veteran indicated that these symptoms had their onset three to four years earlier, or in roughly 2005 or 2006.  In June 2012, the Veteran reported having leg pain radiating up to his knee, and at the June 2012 VA examination, the examiner indicated that he moderate paresthesia of the left lower extremity.  The VA treatment records further suggest that there is very little that can be done to treat these symptoms.  

The Board has also considered whether the Veteran is entitled to an evaluation in excess of 20 percent for his diabetic neuropathy and radiculopathy at any point during the appeal period.  As noted above, a 40 percent rating is warranted for moderately severe incomplete paralysis of the sciatic nerve.  38 C.F.R. § 4.124a, Diagnostic Code 8520.  A disability rating of 60 percent is warranted for severe incomplete paralysis with marked muscle atrophy, and 80 percent rating is warranted with complete paralysis of the sciatic nerve.  Id.  38 C.F.R. § 4.124a indicates that the term "incomplete paralysis," with this and other peripheral nerve injuries, indicates a degree of lost or impaired function substantially less that the type picture for complete paralysis given with each nerve.  When the involvement is sensory, the rating should be for the mild, or at most, the moderate degree.  

Upon review, the evidence does demonstrate moderately severe diabetic neuropathy and radiculopathy of either lower extremity at any point during the appeal period.  In this regard, the December 2007 VA examiner indicated that there was no abnormal paralysis and noted that the Veteran could function without medication.  The December 2007 and October 2010 VA examiners also found that there was no motor dysfunction, and the June 2012 and October 2015 VA examiners reported that there was normal muscle strength without atrophy.  In addition, the December 2007, October 2010 and June 2012 VA examiners noted that the Veteran had normal reflexes, and the October 2015 VA examiner indicated that he had hypoactive reflexes; there is no indication that the reflexes have ever been absent.  Moreover, the June 2012 VA examiner stated that there was moderate paresthesias, but no other neurological abnormalities, and the October 2015 VA examiner opined that there were only moderate incomplete paralysis.  

Indeed, the evidence shows that the Veteran's disability is mainly productive of decreased sensation, pain, and numbness.  When the involvement is sensory, the rating should be for the mild, or at most, the moderate degree. See 38 C.F.R. § 4.124a, Diseases of the Peripheral Nerves.

For these reasons, the Board finds that a rating higher than 20 percent is not warranted for either lower extremity under Diagnostic Code 8520.  Accordingly, the Board concludes that the preponderance of the evidence is against the assignment of a disability rating in excess of 20 percent for right and left lower extremity diabetic neuropathy and radiculopathy.

In reaching this decision, the potential application of various provisions of Title 38 Code of Federal Regulations have been considered, whether or not they were raised by the Veteran.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In particular, the Board has considered the provisions of 38 C.F.R. § 3.321(b)(1).  However, in this case, the Board finds that the record does not show that the Veteran's diabetic neuropathy and radiculopathy of the lower extremities are so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).  

The threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extra-schedular referral is required.  Id.; see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extra-schedular regulation (38 C.F.R. § 3.321(b)(1)) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization).  

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected disabilities are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's assigned ratings with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology, including pain, numbness, tingling, and decreased sensation.  As discussed above, there are higher ratings available under the relevant diagnostic code for diabetic neuropathy and radiculopathy, but the Veteran's disabilities are not productive of such manifestations.  Moreover, the Board notes that the Veteran is separately service-connected for his diabetes mellitus and the other complications of diabetes, including neuropathy of the upper extremities.

The Board further notes that, under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all of the service-connected disabilities experienced.  However, the Court has also held that "[a]lthough the Board must consider any combined effects resulting from all of a claimant's service-connected disabilities insofar as they impact the disability picture of the disabilities on appeal, it lacks jurisdiction to consider whether referral is warranted solely for any disability or combination of disabilities not in appellate status, just as it lacks jurisdiction to examine the proper schedular rating for a disability not on appeal."  Yancy v. McDonald, 27 Vet. App. at 496.  In this case, the Veteran and his representative have not asserted, and the evidence of record does not show or suggest, any combined effect or collective impact from multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  See Yancy, 27 Vet. App. at 495 (holding that "[n]othing in Johnson changed the long-standing principle that the issue of whether referral for extraschedular consideration is warranted must be argued by the claimant or reasonably raised by the record").   Thus, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

Based on the foregoing, the Board finds that the requirements for an extra-schedular evaluation for the Veteran's service-connected diabetic neuropathy and radiculopathy of the lower extremities under the provisions of 38 C.F.R. § 3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun v. Peake, 22 Vet. App. 111 (2008).

Lastly, the Board notes that the Veteran has not claimed that his diabetic neuropathy and radiculopathy render him unemployable.  The record also does not show that his disabilities prevent him from obtaining or maintaining employment.  On the contrary, the evidence of record shows that the Veteran reported working full-time at the October 2015 VA examination.  Therefore, the Board finds that the issue of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) has not been reasonably raised by the Veteran or the record.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).






ORDER

Subject to the provisions governing the award of monetary benefits, an evaluation of 20 percent rating, but no higher, is granted for diabetic neuropathy and radiculopathy of the right lower extremity prior to May 7, 2015.

Subject to the provisions governing the award of monetary benefits, an evaluation of 20 percent rating, but no higher, is granted for diabetic neuropathy and radiculopathy of the left lower extremity prior to May 7, 2015.

An evaluation in excess of 20 percent on or after May 7, 2015, for diabetic neuropathy and radiculopathy of the right lower extremity is denied.

An evaluation in excess of 20 percent on or after May 7, 2015, for diabetic neuropathy and radiculopathy of the left lower extremity is denied.



____________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


